Citation Nr: 0012333	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  97-29 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for cervical disc 
disease.

2.  Entitlement to service connection for Parkinson's 
disease.


REPRESENTATION

Veteran represented by:	Maryland Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active naval service from July 1965 to 
December 1987.  This matter comes to the Board of Veterans' 
Appeals (Board) from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Baltimore Regional Office 
(RO) which denied service connection for cervical disc 
disease and Parkinson's disease.  In November 1997, the 
veteran testified before a local Hearing Officer at the RO; 
in April 2000, he testified at a Board hearing in Washington, 
D.C.


FINDINGS OF FACT

The veteran has submitted competent medical evidence to the 
effect that his current cervical disc disease and Parkinson's 
disease had their inception during his active military 
service.  


CONCLUSION OF LAW

The claims of service connection for cervical disc disease 
and Parkinson's disease are well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

It is undisputed that the veteran's service medical records 
are negative for complaints or findings of cervical disc 
disease or Parkinson's disease.  At his August 1987 military 
retirement medical examination, clinical evaluation of the 
veteran's neck was normal and no neurologic abnormality was 
identified.

In January 1988, shortly after his separation from service, 
the veteran sought treatment for low back pain, reporting 
that he had difficulty walking and was unable to sit due to 
pain.  On examination, the veteran's gait was noted to be 
very slow and deliberate, with "shuffles."  The diagnosis 
was mechanical low back strain.

In February 1988, the veteran submitted claims of service 
connection for hypertension, emphysema, and a low back 
disability.  His application is silent for notations of a 
cervical spine disability or Parkinson's disease.  By March 
1988 rating decision, the RO granted service connection for 
hypertension, chronic obstructive pulmonary disease, and 
chronic lumbosacral strain.  

On June 1988 VA medical examination, the veteran's neck, 
carriage and posture were noted to be normal.  Neurological 
examination revealed no pertinent abnormality.  

In August 1995, the veteran submitted a claim for increased 
rating for his low back disability.  His application was 
silent for notation of cervical spine disability or 
Parkinson's disease.  In support of his claim, he submitted 
private treatment records for the period from August 1992 to 
September 1994, showing treatment for low back pain.  These 
records are negative for any reference to cervical disc 
disease or Parkinson's disease.

In connection with his claim, the veteran underwent VA 
orthopedic examination in November 1995, at which he reported 
that he had injured his low back in the early 1980's and had 
developed "a slumped over posture" since that time.  The 
examiner noted that the veteran arose and stood normally, but 
had a "hunched over" stance with poor posture.  His gait 
was normal and neurological examination, including sensation, 
motor function, and deep tendon reflexes, was also normal.  

By November 1995 rating decision, the RO increased the rating 
for the veteran's service-connected low back disability from 
10 to 20 percent.  

In October 1996, the veteran filed a claim of service 
connection for Parkinson's disease, indicating that in 
December 1994, he had an anterior cervical fusion at C6-7.  
Thereafter, he stated that in early 1996, he began to 
experience difficulty with stiffness in his entire right 
side, as well as loss of brain function and difficulty 
holding writing instruments.  He stated that a second 
anterior cervical fusion at C4-5 was scheduled in May 1996, 
and he felt that his symptoms would resolve after surgery.  
However, he reported that, when he met with the neurosurgeon 
in April 1996, he was diagnosed with Parkinson's disease and 
advised that his symptoms were unrelated to his cervical 
spine disability.  The veteran indicated that he felt his 
Parkinson's disease had been present in service, albeit in 
"an incubative state."  

On January 1997 VA neurological examination the veteran 
reported that he first experienced cervical spine pain in 
1994 and had since undergone two anterior cervical fusions.  
He also reported that in 1996, he had been diagnosed with 
Parkinsonism.  The diagnoses were cervical disc disease and 
Parkinson's disease.  

By February 1997 rating decision, the RO denied service 
connection for Parkinson's disease and cervical disc disease 
on the basis that the conditions were not shown in service 
and the record contained no competent medical evidence of a 
nexus between the veteran's current disabilities and his 
active military service.  

The veteran appealed the RO determination.  In support of his 
claim, he submitted statements from three private physicians.  
In July 1997, K. Murray, M.D., indicated, in pertinent part, 
that

In reviewing [the veteran's] symptoms, 
through correspondence, which he provided 
to me, it is my opinion, from a 
neurosurgical standpoint, that it is more 
likely than not, that [he] suffered from 
symptoms of cervical degenerative disk 
disease, and Parkinson's Disease, while 
in the active service, prior to his 
discharge, in 1987.  The bulk of these 
symptoms included disturbances of gait, 
lack of flexibility, motor weakness, 
changes in facial expression, 
particularly orbital, on the right side, 
and I believe that, not only was the 
Parkinson's disease present at that time, 
but this also aggravated his pre-existing 
cervical spine disk degenerative 
disorder.

In August 1997, H. Moses, M.D., indicated that he had been 
treating the veteran for Parkinson's disease.  He stated that 
"[i]t is entirely possible based on my knowledge of that 
disease that it could have been in the earliest stages at the 
time of his departure from the Navy."

Later, in August 1997, M. Wolf, M.D., indicated that "[t]he 
current clinical picture that [the veteran] demonstrates 
indicates that he has had Parkinson disease for many, many 
years and that it started during his active military duty 
years."  

At his November 1997 hearing, the veteran stated that he had 
first noted problems with his cervical spine in December 
1994, which were corrected through surgery at St. Joseph's 
Hospital.  He stated that he again had surgery for his 
cervical spine disability in May 1996 at the Greater 
Baltimore Medical Center.  He testified that he first noticed 
symptoms of Parkinson's disease in service, including poor 
posture, drooling, shuffling, stuttering, a drooping eyebrow, 
and reduction of the size of his handwriting; however, he 
indicated that the symptoms were so subtle that he never 
sought treatment for them.  He stated that he was first 
diagnosed with Parkinson's disease in April 1996.

At the hearing, the veteran submitted several documents, 
including excerpts from medical journals regarding 
Parkinson's disease, and August and November 1997 lay 
statements from acquaintances who indicated that they noticed 
physical and mental changes in the veteran in 1987, including 
slow motor skills and speech, shuffling, a stooped over 
posture, and slower thought processes.

Thereafter, the RO solicited a medical opinion from a VA 
neurologist regarding the etiology of the veteran's 
Parkinson's disease.  After reviewing the claims folder, the 
neurologist noted that there was no evidence in the service 
medical records of symptoms such as drooling, stooped 
posture, right-sided stiffness, short stepped gait, and 
progressively smaller handwriting.  He further noted that the 
1988 treatment record noting a deliberate gait with shuffles 
was made during an evaluation for low back pain, another 
potential cause of altered gait.  The neurologist indicated 
that "[i]t is undisputed that patients even with early 
Parkinson's Disease have relatively advanced changes in brain 
chemistry that have been developing over years if not 
decades."  In addition, many patients with Parkinson's 
disease in retrospect point to subtle changes.  However, 
rarely did these patients in this "pre-clinical" period 
reach any standard diagnostic criteria for Parkinson's 
Disease.  He concluded that on the basis of the evidence of 
record, the veteran was likely in a "pre-clinical" or 
"pre-symptomatic" phase of Parkinson's disease during 
service, which had no clinical definition.  Therefore, he 
indicated that "[i]t is as likely on theoretical grounds 
that this pre-clinical state began even before his entry into 
service.  Granting a service connection disability in this 
setting would represent a significant departure from the 
current criteria."

In January 1999, the veteran submitted additional lay 
statements from former naval officers who served with him 
indicating that they had noticed various in-service symptoms, 
such as his poor posture, stooped shoulders, and short choppy 
steps.  These documents were submitted directly to the Board.

In April 2000, the veteran testified at a Board hearing in 
Washington, D.C.  He reiterated his theory of the case, that 
his Parkinson's disease had had its inception in service, 
based on symptoms he experienced therein, such as shuffling, 
drooling, etc.  He emphasized that his handwriting, as 
displayed in the service medical records, appeared to 
decrease in size over time.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including an organic disease of the nervous system 
such as Parkinson's disease) become manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (1999).

Under 38 U.S.C.A. § 1153 (West 1991), a preexisting injury or 
disease will be considered to have been aggravated by service 
where there is an increase in disability during such service, 
unless there is a finding that the increase in disability is 
due to the natural progress of the disease.  The regulation 
further provides that aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (1999).

In general, in any claim for benefits, the initial question 
is whether the veteran has met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set parameters of what 
constitutes a well-grounded claim, i.e., a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of section 5107(a).  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Analysis

In this case, the service medical records are silent for 
notation of cervical disc disease or Parkinson's disease; 
however, the veteran has provided lay evidence of symptoms 
which reportedly existed in service and have existed 
continuously since his separation from service.  His 
statements to this effect (and those of the other lay 
witnesses who provided similar statements) must be presumed 
credible for the purpose of determining whether his claims 
are well grounded.  King v. Brown, 5 Vet. App. 19 (1993).  In 
addition, he has submitted private medical opinion indicating 
a link between his reported symptoms and his current 
Parkinson's disease and cervical disc disease.

In view of the foregoing, the Board concludes that the claims 
of service connection for a cervical disc disease and 
Parkinson's disease are well grounded.  Although the claims 
are well grounded, the Board is of the opinion that the 
current record is inadequate to render a fully informed 
decision on these issues without the benefit of medical 
expertise, especially in view of the new evidence submitted 
by the veteran and the conflicting medical opinions of 
record.  Thus, a remand to the RO for further evidentiary 
development is required in order to fulfill the statutory 
duty to assist.  Green v. Derwinski, 1 Vet. App. 121 (1991).  


ORDER

The claims of service connection for cervical disc disease 
and Parkinson's disease are well grounded.


REMAND

As noted above, in November 1999, the veteran submitted 
evidence directly to the Board which the RO has not yet 
considered.  That evidence consisted of lay statements from 
former naval officers who served with him.  Under applicable 
criteria, a claimant who submits evidence at a hearing, or 
within 90 days of notice of certification of the appeal to 
the Board, has a right to have such evidence considered by 
the RO unless that right is waived.  38 C.F.R. § 20.1304 
(1999).  

In this case, at his April 2000 hearing, he expressly elected 
not to waive that right; thus, the case must be returned to 
the RO for consideration of the new evidence.  Also, as the 
Board has concluded that the claims of service connection for 
Parkinson's disease and cervical disc disease are well 
grounded within the meaning of 38 U.S.C.A. 5107, VA has a 
duty to assist in the development of facts pertinent to the 
claim.  

The Board notes that the veteran's representative has 
requested that the claims folder be forwarded to the VA 
neurologist who provided the March 1999 medical opinion 
regarding etiology of the veteran's disabilities for 
additional review in light of the recently-submitted lay 
statements concerning his in-service symptoms.  Based on the 
nature of this claim and the evidence of record, the Board 
believes that it would be more useful to obtain an 
independent review of the evidence of record.

In view of the foregoing, the case is remanded for the 
following:

1.  After securing any necessary 
authorization for release of medical 
information, the RO should contact St. 
Joseph's Hospital and request copies of 
all clinical records pertaining to the 
veteran's December 1994 cervical spine 
surgery there.  The RO should also 
request copies of clinical records 
pertaining to the veteran's cervical 
spine surgery at the Greater Baltimore 
Medical Center in May 1996.  

2.  After the above records, if 
available, are secured and associated 
with the record, the veteran's claims 
folder should be forwarded to a VA 
neurologist (other than the neurologist 
who provided the March 1999 opinion 
regarding etiology of the veteran's 
Parkinson's disease).  The VA neurologist 
should be asked to review the veteran's 
claims folder and provide an opinion as 
to the etiology and likely date of onset 
of the veteran's current cervical disc 
disease and Parkinson's disease.  In 
providing this opinion, the neurologist 
should be requested to refer to the 
evidence of record (including the July 
and August 1997 medical opinions 
submitted by the veteran).  

3.  Thereafter, the RO should carefully 
review the examination report and the 
other development requested above to 
ensure compliance with this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or medical opinions, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

Then, the RO should review the claims.  If the benefits 
sought on appeal are not granted, the RO should issue a 
supplemental statement of the case and provide the veteran 
and his representative an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  Also, VBA Adjudication 
Procedure Manual, M21-1, Part IV, directs the RO to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 



